These appeals are from certain orders of the court of chancery affirming the receiver of North Jersey Bus Company, Incorporated, in his determination that appellant Phillips Oil Company and appellant Firestone Service Stores are not entitled to liens under the provisions of the Garage Keepers' Lien act (Cum. Supp.Comp. Stat. 1930 ¶¶ 135-46, 135-47), and that their claims be allowed only as general claims against the estate of the North Jersey Bus Company, Incorporated.
A careful consideration of the evidence leads us to the conclusion that the court below was correct in its findings of law and fact and the orders appealed from are affirmed. *Page 274
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 14.
For reversal — None.